DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on March 22, 2021 is acknowledged.  Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on August 5, 2016. It is noted, however, that applicant has not filed a certified copy of the 10 2016 009 474.5 application as required by 37 CFR 1.55.  However, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 regarding German application 10 2016 009 953.4 with a filing date of August 16, 2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have the limitation “holding means” interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “a preferably curved plastic profile” and “and/or the like”.   The phrase "preferably" renders the claim indefinite because it is unclear whether the 
The claim limitation “holding means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally refers to “holding means”, but does not provide additional details as to the corresponding structure.  Words such as “pull-off device” and descriptions like “grip” and “clamp” and “guided” are given, but none of these provide sufficient clarity to specify what structure is necessarily in view. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claim 2, the claim recites “in particular”.  The phrase renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.
As to claim 3, the claim recites “in particular”.  The phrase renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. Further, the claim recites “moving or pushing…by the mold”. The limiting effect of the recitation is unclear.  It is unclear why the word “pushing” has been added to the claim. Claim 1 already requires the plastic profile to be “moved” by the mold.  It is not clear whether the “pushing” is in addition to moving, is a synonym for moving, or whether pushing is to replace moving (which would then raise a question under 35 USC 112d for failing to include the limits of a previous claim).  Appropriate correction and clarification is required.
As to claim 4, the claim recites “in particular”.  The phrase renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.
As to claim 5, the claim recites “in particular”.  The phrase renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.
As to claim 9, the claim refers to “(20, 21)” as a cooling mold on lines 2 and 3 and a cooling and/or calibrating mold on lines 3 and 4.  Appropriate correction and clarification is required.   Also, the claim recites “in particular”.  The phrase renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldsworthy (US 3,684,622).
Regarding claim 1, Goldsworthy teaches a method for producing a plastic profile comprising continuous reinforcements comprising strands (Figures 2 and 3 (16)) guided by a holding means (38) through a mold (20) and embedded in plastic in the mold comprising moving the mold (20) and the holding means/pulling head (38) in opposite directions on the plastic profile (Abstract; col. 5, lines 31-55; col. 6, lines 8-22 and 46-74; col. 8, lines 30-75) wherein the plastic profile is moved alternately by the mold (20) and the holding means/pulling head (38) in a production direction (col. 6, lines 8-22 and 46-74).  In the method, Goldsworthy teaches attaching a vibrator (24) or (24’) to the mold (20) (Figure 8; col. 5, lines 31-55; col. 8, lines 30-75).  The vibrator causes the mold to move back and forth relative to the production direction and moves the plastic profile in a production direction (Abstract; col. 5, lines 31-55; col. 8, lines 30-75; Figure 8).  Further, the holding means/pulling head (38) moves the plastic profile in the production direction and then releases the profile and returns to an upstream starting position (col. 6, lines 8-22 and 46-74; col. 9, line 15-col. 10, lines 21). To further clarify how the reference meets the claim under a reasonable interpretation, the following scenario set forth by Goldsworthy is explained. The mold (20) is vibrating back and forth in the machine direction/longitudinal direction with a defined frequency. This vibration is moving the plastic 
As to claim 2, as set forth in the scenario above, Goldsworthy further teaches holding the profile by the holding means/ pulling head and pulling on the profile in the production direction while moving the mold contrary to the production direction (e.g. while vibrating backwards as shown in Figure 8).
As to claim 3, as set forth in the scenario above, Goldsworthy teach moving the plastic profile by the mold in the production direction (e.g. while vibrating forward as shown in Figure 8) while returning the holding means/pulling head from the end of its travel back to its starting position.
As to claim 4, as set forth in the scenario above, both the mold and the holding means/pulling head are moving simultaneously while moving the profile forward in the production direction by the mold or the holding means.

As to claim 11, the pulling heads (37) and (38) are continuously pulling on the profile and reinforcement through the system and therefore is understood to be holding the reinforcement taut under a reasonable interpretation (col. 6, lines 9-22; col. 9, line 15-col. 10, line 21). 
Claims 7 and 8 are not rejected over Goldsworthy. As to claim 7, a relative movement of the mold and the holding means with respect to the plastic profile does not only take place during the movement of the mold and the holding means contrary to the production direction in Goldsworthy.  As to claim 8, the plastic profile is never only held frictionally by the mold because at least one of the pulling heads (37) or (38) is also always holding the profile. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsworthy (US 3,684,622), as applied to claims 1-6 and 11 above, and further in view of Jansen (US 2014/0117581).
As to claims 9 and 10, Goldsworthy teaches the method set forth above. Goldsworthy does not teach including a cooling and/or calibrating mold as claimed that has its movement coupled with the movement of the mold and the holding means.  However, Jansen teaches an 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Goldsworthy and Jansen and to have modified the pulling head(s) (37) and/or (38) of Goldsworthy to be a cooling and/or calibrating mold as claimed, as suggested by Jansen, for the purpose, as suggested by Jansen, of finalizing the shape of the profile and ensuring the profile does not stick to the surface. In the combination, the cooling/calibrating mold (e.g. modified pulling head (37)) has its movements coupled with the movement of the mold and holding means. The mold is vibrating in a prescribed longitudinal manner to move the profile through the system and the pulling heads are working together to move the profile through the system   
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The cited references disclose analogous pultrusion methods with movable molds or holding means.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742